Citation Nr: 0918482	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-06 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to Department of Veterans Affairs (VA) 
death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

Appellant is the widow of an individual who died in December 
2002.  The appellant seeks surviving spouse benefits based 
upon claimed service with the organized guerrilla forces 
during World War II.  Certification by the National Personnel 
Records Center (NPRC) shows that the decedent had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas or service in the United States 
Armed Forces.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2003 decision by the Manila, 
the Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to VA death benefits.

The appellant requested a hearing before a member of the 
Board at her local RO.  Despite receiving notification, she 
failed to appear at the scheduled hearing, and the request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2008).  


FINDING OF FACT

In May 2008, the NPRC certified that the decedent had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas or service in the United 
States Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA death benefits have 
not been met.  38 U.S.C.A. §§ 101, 107, 1521, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2008).    

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. § 3.159 
(b)(1) (2008). This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, notice is not required because the issue 
presented is limited to statutory interpretation, the notice 
provisions do not apply in this case.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 
Fed. Reg. 59989 (2004) (VA not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that the VCAA has no effect on an appeal where the law is 
dispositive on the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).  Accordingly, the Board finds no prejudice 
toward the appellant in proceeding with the adjudication of 
her claim.
Analysis

The United States will pay dependency and indemnity 
compensation (DIC) to eligible spouses, children and parents 
of United States Armed Forces in the Far East (USAFFE) 
Veterans and recognized guerrillas, if the Veteran died in 
service, or died due to sickness or injury incurred in 
service.  38 C.F.R. §§ 3.40, 3.41 (2008).  In this instance, 
the issue turns upon whether the appellant's spouse had 
military service recognized by law.

The term Veteran is defined by law as a person who served in 
the active military, naval or air service, and was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §  
3.1(d) (2008).  The term active military, naval, or air 
service includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2008).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, United States Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for VA compensation benefits.  
Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits.  38 C.F.R. § 3.40 (b)-
(d).

Title 38 of the United States Code authorizes the VA 
Secretary to prescribe the nature of proof necessary to 
establish entitlement to Veterans' benefits.  See 38 U.S.C.A. 
§ 501(a)(1).  Under that authority, the Secretary has 
promulgated 
38 C.F.R. § 3.203(a) and (c), to govern the conditions under 
which the VA may extend Veterans' benefits based on service 
in the Philippine Commonwealth Army.  Those regulations 
require that service in the Philippine Commonwealth Army (and 
thus Veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  38 
C.F.R. § 3.203(a) (requiring service department documentation 
of service where available), § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

In cases for VA benefits where the requisite Veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on the VA. See 38 C.F.R. § 3.203(c); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based upon Philippine service unless a United 
States service department documents or certifies his service.  
Soria v. Brown, supra.

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  38 C.F.R. 
§ 3.40(d)(1), (2) (2008).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and

(2) the document contains needed information as to length, 
time, and character of service; and

(3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate. 38 C.F.R. § 
3.203(a).  However, where the appellant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of 38 C.F.R. § 3.203, VA shall request 
verification of service from the service department.

Entitlement to VA Death Benefits

The appellant seeks entitlement to VA death benefits.  She 
contends that her spouse  served in the organized guerrilla 
forces during World War II.  Specifically, that the decedent 
served in QMS "M" Co., 3rd Infantry Combat Batillion, 53rd, 
Infantry Regiment, from November 1942 to December 1945. 

In support of her claim, the appellant submitted a certified 
copy of the unit roster of the United States Philippine 
Island Forces listing the decedent's name.  Also of record is 
a personal statement and affidavit executed by the decedent 
attesting to guerrilla service with three accompanying 
affidavits, an enlistment record, extract of service record, 
certificate of discharge, and a membership roster in a 
Veterans Federation of the Philippines.  The affiants of the 
accompanying affidavits dated in March 2002, attested to 
serving with the decedent in the recognized guerrillas.  One 
such affidavit is from the present Commanding Officer of the 
53rd Infantry Regiment, Guerrilla Outfit, who stated that the 
decedent was a member from March 1942 to April 1945.  The 
Commanding Officer states that the decedent's discharge 
papers and other documents were lost or destroyed in the 
typhoons.  

Documents issued by the Philippine Army or Philippine 
Veterans Affairs Office are not binding on VA, as the 
Philippine government has its own regulations and laws which 
permit recognition of military service not recognized by the 
U.S. Army.  As such, none of the documents submitted by the 
appellant satisfies the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service, as they are not official 
documents of the appropriate United States service 
department.  Therefore, these documents may not be accepted 
by the Board as verification of service for the purpose of 
receiving VA benefits.  Soria v. Brown, supra.  

The records of individuals who claimed service in the 
Commonwealth Army of the Philippines or recognized guerrilla 
service are maintained by the NPRC.  In July 2002, NPRC 
certified that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas or in the service of the United States 
Armed Forces.  Following a February 2008 Board remand 
decision to correct the unit information, the NPRC reached 
the same conclusion in May 2008.  The decedent had no 
recognized service.  The service department's decision on 
such matters is conclusive and binding on the VA.  See 38 
C.F.R. § 3.203(c).   

The Board finds that the verification from NPRC is 
sufficient.  The RO used the name, date of birth, service 
number and unit information supplied by the appellant when 
requesting service verification.  The appellant does not 
contend nor does the evidence show that the service as 
verified by the service department is erroneous in such a way 
as to warrant a further request to the service department to 
verify or re-certify military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994). 

The copies of the affidavits submitted by the appellant are 
not official documents from either the Philippine government 
or U.S. Armed Forces and are not acceptable proof of service.   
See 38 C.F.R. § 3.203, Soria v. Brown, supra.  

In conclusion, where the service department records fail to 
show threshold eligibility, the claim lacks legal merit or 
legal entitlement, and must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Since the 
decedent's service does not meet the criteria described, the 
appellant, as the surviving spouse, does not meet the basic 
eligibility requirements for VA death benefits, and the claim 
must be denied based upon a lack of entitlement under the 
law.


ORDER

Legal entitlement to VA death benefits is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


